DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 03/10/2021.
Claims 1, 3-10, and 12-20 are pending.  Claims 2 and 11 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Nakano, JP 2016-116001, JVC Kenwood Corp as cited in IDS filed 03/31/2020).
Regarding claim 1, Nakano discloses an electronic device (see Fig. 1) comprising: at least one sound output device (12a, 12b); at least one microphone (11a, 11b); and a processor (10) configured to: identify a standard deviation related to a loudness of a respective audio signal acquired through the at least one microphone (signal level acquired from each of a plurality of microphones 11a, 11b), and determine ¶ [0022]-[0024]).  
Regarding claim 7, see Fig. 2 and ¶ [0020].
Regarding claim 8, see display 13 of Fig. 1 and ¶ [0016].
Method claims 10 and 17-18 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1 and 7-8 since the apparatus claims perform the same functions as the method claims.

Claim(s) 1, 3, 7-8, 9, 20, and 10, 12, 17-18, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Partio et al, US 2015/0304786, hereafter, Partio).
Regarding claim 1, Partio discloses an electronic device (see Figs. 1-4) comprising: at least one sound output device (33); at least one microphone (11); and a processor, the processor (21) configured to: identify a standard deviation related to a loudness of an audio signal (signal level) acquired through the at least one microphone (11), and determine based at least on the standard deviation (signal level acquired by the microphone) continuously falling within a specified range for a specified time (see ¶ [0010], ¶ [0161]), that an error occurs in the at least one microphone (see Fig. 4 and ¶ [0009], [0012], [0143], [0146]-[0154]).
Regarding claim 3, Partio discloses the electronic device 10 including processor 21, memory 22 and user interface 15 for implementing digital signal processing for ¶ [0093], [0099]-[0101]), and the electronic device 10 clearly can perform the execution of an application as claimed.
Regarding claim 7, see Fig. 1, transceiver 13 and ¶ [0102], [0103].
Regarding claim 8, see Figs. 8a-8c and ¶ [0123].
Regarding claim 9, see Fig. 2 and ¶ [0110]-[0113].
Regarding claim 20, see Figs. 9, 10 and ¶ [0131]-[0134].

Method claims 10, 12; 17-18, 15, 19 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1-3; 7-8, 9, 20 since the apparatus claims perform the same functions as the method claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partio.

The microphone or microphone array 11 disclosed in Figs. 1 and 2 of Partio are including many types of different microphone or array microphone as discussed in ¶ [0094], [0095] for capturing audio signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the microphone or microphone array 11 of Partio is capable of capturing an echo signal corresponding to the audio signal outputted through the at least one sound output device, such as an echo signal produced by speaker 33, for the processor to 30determine whether an error occurs in an audio component at least including the at -33 -least one microphone, further based on error occurrence information of the echo signal, as shown in Figs. 2-4.
Regarding claim 5, the microphone or microphone array 11 of Partio is clearly capable of capturing a voice signal, and for the processor to determine whether an error occurs in the audio component, further based on detection information of the voice signal, as shown in Figs. 2-4.
Regarding claim 6, see sound output device 33 and ¶ [0093] where the electronic device is including an audio codec.

.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Applicant' s arguments to claims 1, 3-10, and 12-20 filed 03/10/2021 have been considered but deemed not persuasive since the claimed limitations are still met by the references of Nakano and Partio as presented in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 06/03/2021